Woodruff, J.
I concur in the result to which the first judge has arrived in this case. After the guest had packed his trunks and portmanteau preparatory to leaving the inn, and had notified the proprietors thereof, and placed the same under their control, by giving up the key to his room, their responsibility for the safekeeping and due delivery of the trunks, &c., with their contents, became full and unqualified; and I know of no rule which, in the absence of any fraud, deception or imposition, exempts the innkeeper in general from responsibility for all the goods and property which the traveller brings with him to the inn.
But the duty of the innkeeper to keep and protect such property, carries with it the right to provide such reasonable *94places of deposit within the inn as he may deem most secure; and if the guest will not give up the manual possession of the goods to the innkeeper, to be preserved by him during his stay, m my judgment the traveller takes the risk of loss from any cause happening without the actual fault or negligence of the landlord, or his servants or agents.
And when it appears that the landlord had provided such place of deposit, and the guest had actual notice thereof, and notice that the landlord required valuables to be delivered into his actual custody to be deposited in such place, the guest was bound to conform to this reasonable requirement. He upon whom the absolute duty to preserve and keep rested, had a right to direct that he be suffered to take the actual custody of the goods for the purpose of preservation.
And I think it would be an error to say that this is, in the proper sense of the words, a limitation of the innkeeper’s responsibility. It is only a reasonable regulation, recognizing and based upon his full responsibility, as an insurer; "and, in my judgment, the right to make the regulation and insist on its observance necessarily result from that responsibility. The protection of the innkeeper by reasonable rules respecting the custody of the goods of the guest while he remains at the inn, is not disfavored in the law, and it is eminently just that he upon whom the responsibility for the safety of the goods doth rest, shall have power to use such guards for that safe keeping as are consistent with the due comfort and convenience' of the guest. The clothing of the guest, and articles necessary for his daily use and comfort while remaining, could not, of course, under this view of the subject, be removed from him, so as to interfere with or interrupt that use and convenience. But goods, merchandise and money, in trunks or packages, are, in my opinion, subject to the landlord’s reasonable requirement in this respect.
In the present case, the testimony of the guest himself brings home the notice to him in a form equivalent to an actual oral demand by the landlord; and as he saw and read the notices, he was bound to conform to the requirement *95contained therein, and deposit the package of money with the landlord.
Had the loss then happened from the neglect of that precaution during his stay at the inn, and before he had given up his room and surrendered the key, and partially placed his trunks, &c., in the defendant’s charge, I should have deemed the innkeeper free from responsibility, if free from fault or negligence.
But for the reason first above suggested, I concur in affirming the judgment.
Judgment affirmed.